The Okdinaky.
The proceedings from which the appeal in this case arose were, *484on the one hand, the propounding by the appellant, Samuel Dietz, for probate of a paper purporting to be the last will of his brother, James Dietz, deceased, and the caveat of the widow of the latter against it, and, on the other hand, the propounding by her for probate of another paper purporting to be the last will of the deceased, and the caveat of the appellant against it. Both parties applied for the appointment of an administrator pendente Ute, and the court accordingly appointed George Hartford such administrator, requiring him to give bond in the sum of $10,000. From that order, and every part thereof, Samuel Dietz appealed, and the widow’s counsel now moves to dismiss the appeal. The record is before me, and the parties have been heard on due notice. Inasmuch as the order was made on the application of the appellant, his objection to it must be either to the person appointed or to the amount of bond required, or both. But both of those matters were in the discretion of the court. The appellant has no claim to the administration on the ground of kinship, for the statute establishing the right to administration does not apply to administrations pendente lite. It is the practice of the court to decline to put a litigant party in possession of the property by granting administration, pending suit, to him. It always grants it, where requisite, to a nominee presumed to be indifferent between the contending parties. 1 Wms. on Exrs. 498; Northey v. Cock, 1 Add. 326. The selection of the appointee and the fixing *485of the amount of his bond being wholly in the discretion of the court, no appeal will lie from its action on either of those heads. In McGregor v. Buel, 24 N. Y. 166, it was held that the appointment of an administrator pendente lite being by the statute of ISTew York left to the discretion of the surrogate, an appeal would not lie from his order making such appointment. The appellant in this case is not a “ person aggrieved,” by the order. It has been held that a “ person aggrieved ” under our constitutional (and legislative) provision for appeal from the orphans court to this court, is one whose pecuniary interest is directly affected by the order or decree — one whose right of property may be established or divested by the order or decree. Swackhamer v. Kline's Admr., 10 C. E. Gr. 503. The effect of allowing the appeal in this case would be to stay all action on the part of the administrator until the appeal should have been determined, and to leave the estate unprotected in the meantime, when both parties agree, as appears by their application for the appointment of an administrator pendente lite, that it needs such protection. And if the appointment in question is a subject of appeal, a like appointment by this court would be so also. The appeal will be dismissed, with costs.